
	

113 S2414 IS: Coal Country Protection Act
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2414
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. McConnell (for himself, Mr. Enzi, Mr. Thune, Mr. Paul, Mr. Blunt, Mr. Vitter, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Clean Air Act to prohibit the regulation of emissions of carbon dioxide from new or
			 existing power plants under certain circumstances.
	
	1.Short titleThis Act may be cited as the Coal Country Protection Act or the  Protecting Jobs, Families, and the Economy From EPA Overreach Act.
		2.Regulation of emissions of carbon dioxide from new or existing power plants(a)Limitation on regulationThe Clean Air Act is amended by inserting after section 312 (42 U.S.C. 7612) the following:313.Limitation on regulation of emissions of carbon dioxide from new or existing power plants(a)Definition of new or existing power plantIn this section, the term new or existing power plant means a fossil fuel-fired power plant that commences operation at any time.(b)LimitationNotwithstanding any other provision of law (including regulations), the Administrator may not
			 promulgate any regulation or guidance that limits or prohibits any new
			 carbon dioxide
			 emissions from a new or existing power plant, and no such regulation or
			 guidance shall
			 have any force or effect, until the date on which—(1)the Secretary of Labor certifies to the Administrator that the regulation or guidance will not
			 generate any
			 loss of employment;(2)the Director of the Congressional Budget Office certifies to the Administrator that the regulation
			 or guidance
			 will not result in any loss in the gross domestic product of the United
			 States;(3)the  Administrator of the Energy Information Administration certifies to the Administrator that the
			 regulation or guidance will not generate any increase in electricity rates
			 in the
			 United States; and(4)the Chairperson of the	Federal Energy Regulatory Commission and the President of the North
			 American Electric Reliability Corporation certify to the Administrator the
			 reliability of electricity delivery  under the regulation or guidance..(b)Technical correctionThe Clean Air Act is amended by redesignating the second section 317 (42 U.S.C. 7617) (relating to
			 economic impact assessment) as section 318.
			
